Name: Commission Regulation (EEC) No 806/88 of 25 March 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /58 Official Journal of the European Communities 26. 3 . 88 COMMISSION REGULATION (EEC) No 806/88 of 25 March 1988 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this , amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 696/88 (4), Having regard to Council Regulation (EEC) No .1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (") ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 ( ®), as last amended by Regulation (EEC) No 754/88 (l0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l3) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 24 March 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 377, 31 . 12. 1987, p. 30. 0 OJ No L 164, 24. 6. 1985, p . 11 . (&lt;) OJ No L 72, 17. 3. 1988, p. 5. Article 2 This Regulation shall enter into force on 26 March 1988 .0 OJ No L 167, 25. 7. 1972, p. 9. O OJ No L 176, 1 . 7. 1987, p. 30. O OJ No L 183, 3. 7. 1987, p. 14. (g) OJ No L 183, 3. 7. 1987, p. 16. O OJ No L 378, 31 . 12. 1987, p. 27. (1#) OJ No L 78, 23. 3. 1988, p. 26. ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . 02) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 26. 3 . 88 Official Journal of the European Communities No L 81 /59 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 (') 5th period (') 8 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 22,679 55,23 ' 61,25 1 086,37 163,23 195,61 ¢ 18,141 13,196 34 068 1 931,29 0,00 3 417,93 0,00 4 366,16 0,000 0,000 23,674 57,57 63,88 1 134,33 170,90 204,43 18,994 13,909 35 732 2 067,42 0,00 3 572,79 0,00 4 542,05 0,000 0,000 24,210 58,85 65,31 1 160,12 174,70 209,15 19,442 14,274 36 470 2 136,20 0,00 3 627,03 0,00 4 633,23 0,000 0,000 24,509 59,64 66,21 1 173,92 176,57 211,82 19,672 14,501 36 817 2158,90 0,00 3 688,46 0,00 4 645,96 0,000 0,000 21,502 51,20 57,59 1 029,33 153,99 185,45 17,162 12,505 31 981 1 758,70 0,00 3 224,00 0,00 4 124,62 0,000 0,000 21,332 51,11 57,46 1 016,21 153,37 182,11 16,930 12,246 31 479 1 654,35 0,00 3 167,17 0,00 4 044,81 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 81 /60 Official Journal of the European Communities 26. 3 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 70 5th period (') 8 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 25,179 61,20 '67,93 1 206,54 181,92 217,50 20,219 14,836 38 061 2 252,14 385,53 3 803,47 429,31 4 795,47 2,500 2,500 26,174 63,53 70,57 1 254,50 189,59 226,32 21,072 15,549 39 724 2 388,27 385,53 3 958,32 429,31 4 971,36 2,500 2,500 26,710 64,81 72,00 1 280,29 193,38 231,03 21,521 15,915 40 463 2 457,05 385,53 4 012,56 429,31 5 062,54 2,500 2,500 27,009 65,60 72,89 1 294,09 195,26 233,71 21,750 16,141 40 810 2 479,75 385,53 4 073,99 429,31 5 075,27 2,500 2,500 24,002 57,10 64,21 1 149,50 172,68 207,34 19,240 14,145 35 974 2 079,55 385,53 3 609,53 429,31 4 553,93 2,500 2,500 23,832 57,01 64.08 1 136,38 172,06 204,00 19.009 13,886 35 471 1 975,20 385,53 3 552,71 429,31 4 474,13 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 26. 3. 88 Official Journal of the European . Communities No L 81 /61 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 33,765 81,70 90,90 1 619,14 245,97 292,60 27,341 20,431 , 52 722 3 331,24 530,49 3 936,73 0,00 6 687,02 6 493,47 3 888,77 6 493,47 3,440 0,000 34,166 82,66 91,98 1 638,40 248,94 296,10 27,671 20,686 52 351 3 350,31 530,49 3 998,40 0,00 6 750,09 6 554,71 3 950,44 6 554,71 3,440 0,000 34,422 83,30 92,67 1 650,66 250.48 29831 27,872 20,833 52 585 3 361,07 530.49 4 005,05 0,00 6 787,32 6 590,87 3 957,09 6 590,87 3,440 0,000 34,422 83,41 92,79 1 649,95 249,95 298,31 27,836 20,833 52 395 3 323,63 530,49 4 021,18 0,00 6 736,95 6 541,95 3 973,22 6 541,95 3,440 0,000 34,350 83,25 92,60 1 646,47 249,38 297,66 27,773 20,778 52 269 3 309,88 530,49 4 009,84 0,00 6 722,60 6 528,02 3 960,01 6 528,02 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of die processing country when die latter is a country other than the country of production (value of 1 ECU) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,071650 2,328500 43,319500 7,041390 7,948650 0,775313 0,669615 1 534,76 165,51100 169,60700 138,84700 2,067050 2324710 43321900 7,054920 7,969660 0,776200 0,671228 1 536,64 16735400 170,97300 , 139,44000 2,061410 2,319410 43,299200 7,065950 7,984520 0,776585 0,672313 1 54732 168,96100 172,05700 139,90100 2,056160 2,314920 43,289300 7,080440 8,001270 0,777588 0,673666 1 553,10 170,81500 17336400 14034800 2,056160 2314920 43,289300 7,080440 8,001270 0,777588 0,673666 1 553,10 170,81500 17336400 14034800 2,041440 2,302160 43,258300 7,117180 8,056540 0,781203 0,677913 1 569,90 176,65700 176,43500 141,74700